     Case 2:20-cv-00226-KGB Document 2 Filed 11/13/20 Page 1 of 4



        IN THE CIRCUIT COURT OF SI. FRANCIS COUNTY, ARKANSAS
                            CIVIL DIVISION


WILLIAM SANDERS                                     )
     Plaintiff,                                     )
                                                    )      No. 62CV-2020-     \qi-~
V.                                                  )
                                                    )      JURY TRIAL DEMANDED
RONNIE LEE WOODS,                                   )
WHI TRANSPORT, INC., and                            )
JOHN DOE NO. 1                                      )
     Defendants,                                    )


                            COMJ>LAINTFORDAMAGES


       COMES NOW the Plaintiff, William Sanders, and files the Complaint against

Ronnie Lee Woods, WHI Transport, Inc., and John Doe No. 1 and for his cause of action,

states as follows:

                      PARTIES, JURISDICTION AND VENUE

        1.     Ronnie Woods, at the time of the events giving rise to this Complaint, was

an adult resident of Phillips County, Arkansas.

        2.      Defendant, Ronnie Woods, at the time of the incident giving rise to this

Complaint, was an adult resident of Hillsboro, Alabama.

        3.      WHI Transport, Inc., is a Tennessee Corporation located in Lewisburg,

Tennessee.

        4.      Defendant, John Doe No. 1, is believed to be an unknown corporation

employing Defendant Woods. John Doe No. 1 is liable for the negligent acts of Defendant
                                                                                             '
Woods under the doctrine of respondent superior.




                                                                          OCT O7 2020
                                                                      TIME: 3: L/5 PM
                                                                      BETTE S. GREEN. CL!~
                                                                       ST. FRANC!S COi   w
     Case 2:20-cv-00226-KGB Document 2 Filed 11/13/20 Page 2 of 4


       5.      This Complaint arises from an automobile collision that occurred on

Highway 70 on October 14, 2017, in St. Francis County, Arkansas.

                                          FACTS

       6.       The Plaintiff was traveling southbonnd on Highway 70 the evening of

October 14, 2017, at approximately 1:40 p.m. He was driving a 2007 BMW.

       7.       The Defendant, Ronnie Woods, was driving a 2012 Peterbilt owned by John

Doe or WHI Transport, Inc., on Highway 70. Ronnie Woods at all times relevant hereto

was acting within the scope of his employment with WHI Transport, Inc., or John Doe and

they are liable for Wood's acts of negligence and the resulting damage·under the doctrine

of respondent superior.

        8.      Defendant Woods was traveling behind the Plaintiff on Highway 70 when

the Plaintiff slowed to attempt a left turn. While the Plaintiff was in the process of turning

left, the Defendant failed to slow or stop, striking the Plaintiff's vehicle and causing

damages to the Plaintiff. The Defendant was following too closely behind the Plaintiff and

failed to honor the forward vehicle by attempting to pass on the left or traveling too close.

                                  CAUSES OF ACTION

        9.      The Defendant, Ronnie Woods was guilty of the following acts of common

law negligence, each one of which was a direct and proximate cause of the injuries received

by the Plaintiff:

        (a)     The Defendant was following too close and failed to slow to permit the
                Plaintiff to complete his turn;
        (b)     Failing to maintain a proper lookout;
        (c)     Failing to maintain proper control of his vehicle;
        (d)     Failing to proceed cautiously when the risk of proceeding under the
                circumstances was known;
        (e)     Failing to act as a reasonable and prudent person would under the
                circumstances existing; and



                                               2
     Case 2:20-cv-00226-KGB Document 2 Filed 11/13/20 Page 3 of 4




       10.     Defendant, Ronnie Woods, is guilty of violating the following statutes of

the state of Arkansas which were in full force and effect at the time of the accident; each

one of which was passed to protect a class of persons including the Plaintiff, said violations

constituting negligence per se:

       (a)     Arkansas Code§ 27-51-104 Careless and prohibited driving;
       (b)     Arkansas Code§ 27-51-201 Limitations generally;
       (c)     Arkansas Code§ 27-51-502 Vehicle turning;
       (d)     Arkansas Code§ 27-51-302 Driving on roadways laned for traffic; and
       (e)     Arkansas Code§ 27-51-403 Signals for Turning.

                                        DAMAGES

        11 .   The negligence of Defendant Woods resulted in a severe and forceful

impact with the Plaintiff's vehicle. The Plaintiff suffered numerous injuries, including

injury to his rum and shoulder. As a direct and proximate result of the Defendant's

negligence, the Plaintiff suffered damages as set forth below:

        (a)    Physical pain and suffering, both past, present and future;
        (b)    Emotional pain and suffering, both past, present and future;
        (c)    Permanent injury;
        (d)    Medical expenses, both past and future and costs associated with medical
               care; and
        (e)    All other damages available to him under the law caused by the collision
               described herein.


                               VI. PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays:

        1.      For process to issue, requiring these Defendant to answer;

        2.      For a jury to be impaneled to try the disputed issues of fact;




                                               3
    Case 2:20-cv-00226-KGB Document 2 Filed 11/13/20 Page 4 of 4


        3.    For a judgment in excess of $75,000.00 in compensatory damages to

compensate him for his injuries and damages or a larger amount to be determined by the

Jury;

        4.    For any further and general relief to which the Plaintiff may be entitled.

PLAINTIFF DEMANDS A nJRY TO TRY THE DISPUTED ISSUES OF FACTS.



                                                     Respectfully submitted,

                                                     EASLEY & HOUSEAL, PLLC




                                                     John Hou1:,l, III (   03207)
                                                     Post ffic Box 1115        ·
                                                     Forre~ , Arkansas 72335
                                                     P: (870) 633-1447
                                                     F: (870) 633-1687
                                                     E-Mail: john@ehtriallawyers.com




                                             4
